Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed 3/19/2020, which is a national stage application of PCT/US2018/051888 filed 9/20/2018, which claims domestic priority to 62/560,726 filed 9/20/2017.

As filed, claims 1-11 and 22-26 are pending; and claims 12-21 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-11, and 22-26 are rejected under 35 U.S.C. 103 as being obvious over “Anti-inflammatory ω-3 endocannabinoid epoxides”, hereinafter McDougle.  See IDS filed 7/7/2020.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Regarding claims 1-5, 8-11, and 22-26:
Determining the scope and contents of the prior art:   
	McDougle, for instance, teaches that the following compounds or pharmaceutical composition thereof can exert anti-inflammatory and antiangiogenic effect, modulate platelet aggregation, and possess vasodilatory property (see abstract).  In addition, these compounds can be used to treat cancer.

    PNG
    media_image1.png
    202
    380
    media_image1.png
    Greyscale
(pg. E 6034, right column)

    PNG
    media_image2.png
    621
    821
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    76
    795
    media_image3.png
    Greyscale

(pg. E6035, right column, first paragraph, compound 5,6-EEQ-EA, 8,9-EEQ-EA, 11,12-EEQ-EA, 14,15-EEQ-EA, and 17,18-EEQ-EA)

    PNG
    media_image4.png
    103
    643
    media_image4.png
    Greyscale

(structure of compound 5,6-EEQ-EA) 


    PNG
    media_image5.png
    196
    420
    media_image5.png
    Greyscale

(structure of compound 8,9-EEQ-EA) 


    PNG
    media_image6.png
    187
    540
    media_image6.png
    Greyscale

(structure of 11,12-EEQ-EA)
 
    PNG
    media_image7.png
    127
    611
    media_image7.png
    Greyscale

(structure of 14,15-EEQ-EA) 


    PNG
    media_image8.png
    84
    635
    media_image8.png
    Greyscale

(structure of 17,18-EEQ-EA)

    PNG
    media_image9.png
    252
    372
    media_image9.png
    Greyscale
(pg. E-6042, 2nd paragraph)

    PNG
    media_image10.png
    380
    370
    media_image10.png
    Greyscale

(pg. E6039, right column, 2nd paragraph)
	
	The abovementioned pharmaceutical composition of the abovementioned compounds would inherently be made with a pharmaceutically acceptable carrier when they were tested for anti-inflammatory and antiangiogenic effect, etc.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compounds, McDougle, for instance, does not explicitly teaches an n-propylene hydroxyl group in place of the ethylene hydroxyl group, as shown by box below.


    PNG
    media_image11.png
    103
    643
    media_image11.png
    Greyscale

Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned compounds, as taught by McDougle, teaches ethylene hydroxyl group for instant variable R2, the difference to the instant compound is only by a methylene group (i.e. ethylene vs. n-propylene) for instant variable R2.  Such structural similarity makes the instant compound a homologue of the compounds as taught by McDougle.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as anti-inflammatory agent, etc.). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compounds taught by McDougle by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-5, 8-11, and 22-26 are rejected.
Claims 6 and 7 are objected.
Claims 12-21 are cancelled.




Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626